DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 29 April 2021.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Standard for Definiteness. 
Attention is directed to MPEP 2171 [R-11.2013]:
Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," 

The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Attention is directed to MPEP 2173.02 I [R-07.2015]:
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008): 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”
***
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 (“[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).”); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.

Attention is also directed to MPEP 2173.02 III B [R-07.2015], which states in part:
To comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”). Examiners should bear in mind that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322 [Fed. Cir. 1989].  (Emphasis added)

Attention is also directed to MPEP 2173.04 [R-07-2015], which states in part:
A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).

	
Holding and Rationale
Claims 1-4, 6, 7, and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, as amended via the response of 21 February 2020, requires “providing at least two target biomolecules, wherein the target biomolecules are proteins or nucleic acids or modifications thereof.”  (Emphasis added)
It is less than clear as to just what constitutes the metes and bounds of “modifications thereof”.  For example, does the term “modification” fairly encompass any carbon-comprising compound, and/or any amino group, or whether the term is to encompass other species of “modifications”.
Claims 2-4, 6, 7, 9-12, and 15, which depend from claim 1, fail to overcome this issue and are similarly rejected.

Claim 12 is indefinite with respect to just how one is “using a sortase transpeptidase”.

Response to argument
Acknowledgement is made of applicant’s traversal of the claim, which is based in part on the amendment to same.  While it is now understood that one is “using a sortase transpeptidase if the Target Binding Reagent comprises a peptide”, it is still unclear as to just how one is “using” the enzyme.  Therefore, and in the absence of convincing evidence to the contrary, the rejection is maintained.

	
Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 2, 7, 9, and 13, and FIG. 2 are deemed to be representative, and, for convenience, are reproduced below.

    PNG
    media_image2.png
    369
    523
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    76
    521
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    50
    490
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    53
    528
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    163
    527
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    283
    460
    media_image7.png
    Greyscale

As presently worded, claim 1 is to a “method for detecting the proximity of at least two target biomolecules”, wherein the biomolecules “are proteins or nucleic acids or modifications thereof”.  As seen in claim 1, supra, the method culminates with a step of “detecting the hybridized Label Probes” which had hybridized to “the Amplifiers”.   As presently worded, there is no limitation which requires the labeled probe to only hybridize to the amplifier when the amplifier has hybridized to complex comprising the “Z-DNA Probe”.  Given such, it stands to reason that the complex of Amplifier and label Probes will form regardless of any target actually being present.
It is further noted that there is no requirement that different labels be used for the detection of proximity between different targets. As seen in claim 7, one is to be performing “a multiplex assay”, which, or purposes of examination, has been construed as encompassing the 
In addition to the above-identified issues, it is noted that there is no requirement that one be able to separate unincorporated Label Probe from that bound to the Amplifiers.  Given such, it stands to reason that all of the Label Probe ever added to the reaction mixture is still present and detectable.
As specified in claim 9, supra, one can be performing a “protein-nucleic acid proximity assay”.  It is noted that there is no restriction on the type of protein to be assayed for.  Given such, the claim has been construed as encompassing performing the proximity assay where the protein is a degradative enzyme, e.g., a 5’→3’ and/or a 3’→5’ exonuclease.  It stands to reason that if one were to be attempting to determine the proximity of such a protein to nucleic acids, the nucleic acids would be degraded.  
Alternatively, if the assay is a protein-protein proximity assay, and one of the proteins is a protease, e.g., proteinase K, it stands to reason that the non-protease protein would be degraded, therein blocking the formation of the requisite bDNA structure.
Acknowledgement is made of the subject application comprising some 5 examples.  Said examples, however, have not been found to address any of the above-identified issues.  In addition, a review of the disclosure fails to identify where applicant has enabled the claimed kit (claims 13 and 14) for such embodiments.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 6, 7, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

    PNG
    media_image2.png
    369
    523
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    76
    521
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    50
    490
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    53
    528
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    163
    527
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    283
    460
    media_image7.png
    Greyscale

As presently worded, claim 1 is to a “method for detecting the proximity of at least two target biomolecules”, wherein the biomolecules “are proteins or nucleic acids or modifications thereof”.  As seen in claim 1, supra, the method culminates with a step of “detecting the hybridized Label Probes” which had hybridized to “the Amplifiers”.   As presently worded, there is no limitation which requires the labeled probe to only hybridize to the amplifier when the amplifier has hybridized to complex comprising the “Z-DNA Probe”.  Given such, it stands to reason that the complex of Amplifier and label Probes will form regardless of any target actually being present.  
It is further noted that there is no requirement that different labels be used for the detection of proximity between different targets. As seen in claim 7, one is to be performing “a multiplex assay”, which, or purposes of examination, has been construed as encompassing the simultaneous detection of proximity between two different target molecules.  It stands to reason that if one uses the same label for all “Label Probes”, one would not be able to determine if and when the two (or more) targets are actually present.  A review of the disclosure fails to find where applicant has provided a written description of a method that would work under such conditions, including that of any “modifications” of any biomolecule, including that which 
In addition to the above-identified issues, it is noted that there is no requirement that one be able to separate unincorporated Label Probe from that bound to the Amplifiers.  Given such, it stands to reason that all of the Label Probe ever added to the reaction mixture is still present and detectable.  A review of the disclosure fails to find where applicant has provided a written description of a method that would work under such conditions, and therein satisfy the written description requirement.
As specified in claim 9, supra, one can be performing a “protein-nucleic acid proximity assay”.  It is noted that there is no restriction on the type of protein to be assayed for.  Given such, the claim has been construed as encompassing performing the proximity assay where the protein is a degradative enzyme, e.g., a 5’→3’ and/or a 3’→5’ exonuclease.  It stands to reason that if one were to be attempting to determine the proximity of such a protein to nucleic acids, the nucleic acids would be degraded.  Again, a review of the disclosure fails to find where applicant has provided a written description of a method that would work under such conditions, and therein satisfy the written description requirement.
Alternatively, if the assay is a protein-protein proximity assay, and one of the proteins is a protease, e.g., proteinase K, it stands to reason that the non-protease protein would be degraded, therein blocking the formation of the requisite bDNA structure.  A review of the as-filed disclosure fails to find where applicant has disclosed a method where two proteins, one a protease and one a substrate for said protease, could be detected.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 6, 7, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0136740 A1 (Harding et al.), in paragraph [0203], teaches performing a hybridization reaction wherein are used PreAmplifier, Amplifier, and Label Probes that will go to form “a signal amplification tree”. It is also noted that the assay goes to determine copy number of genes known to be involved in cancer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634